Case 1:19-cv-03136-MJD-RLY Document 14 Filed 06/19/20 Page 1 of 11 PageID #: 857




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 MARK P.,1                                             )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )       No. 1:19-cv-03136-MJD-RLY
                                                       )
 ANDREW M. SAUL Commissioner of the                    )
 Social Security Administration,                       )
                                                       )
                               Defendant.              )




                 ENTRY REVIEWING THE COMMISSIONER’S DECISION


        Claimant Mark P. applied for disability insurance benefits ("DIB") from the Social

 Security Administration (“SSA”) on October 9, 2015, and supplemental security income ("SSI")

 on October 4, 2016, alleging an onset date of March 19, 2015, in both. [Dkt. 10-2 at 38.] His

 DIB application was initially denied on April 6, 2016, [Dkt. 10-5 at 4], and upon reconsideration

 on September 21, 2016, [Dkt. 10-5 at 14]. Administrative Law Judge Gladys Whitfield (the

 "ALJ") conducted a hearing on July 17, 2018. [Dkt. 10-3 at 4-42.] The ALJ issued a decision on

 August 1, 2018, concluding that Claimant was not entitled to receive benefits. [Dkt. 10-2 at 35.]

 The Appeals Council denied review on May 24, 2019. [Dkt. 10-2 at 2.] On July 26, 2019,




 1
   To protect the privacy interests of claimants for Social Security benefits, consistent with the
 recommendation of the Court Administration and Case Management Committee of the
 Administrative Office of the United States courts, the Southern District of Indiana has opted to
 use only the first name and last initial of non-governmental parties in its Social Security judicial
 review opinions.
                                                   1
Case 1:19-cv-03136-MJD-RLY Document 14 Filed 06/19/20 Page 2 of 11 PageID #: 858




 Claimant timely filed this civil action asking the Court to review the denial of benefits according

 to 42 U.S.C. § 405(g) and 42 U.S.C. § 1383(c). [Dkt. 1.]

                                    I. STANDARD OF REVIEW

         "The Social Security Act authorizes payment of disability insurance benefits . . . to

 individuals with disabilities." Barnhart v. Walton, 535 U.S. 212, 214 (2002). "The statutory

 definition of 'disability' has two parts. First, it requires a certain kind of inability, namely, an

 inability to engage in any substantial gainful activity. Second, it requires an impairment, namely,

 a physical or mental impairment, which provides reason for the inability. The statute adds that

 the impairment must be one that has lasted or can be expected to last . . . not less than 12

 months." Id. at 217.

         When an applicant appeals an adverse benefits decision, this Court's role is limited to

 ensuring that the ALJ applied the correct legal standards and that substantial evidence exists for

 the ALJ's decision. Barnett v. Barnhart, 381 F.3d 664, 668 (7th Cir. 2004) (citation omitted).

 For the purpose of judicial review, "[s]ubstantial evidence is such relevant evidence as a

 reasonable mind might accept as adequate to support a conclusion." Id. (quotation omitted).

         The ALJ must apply the five-step inquiry set forth in 20 C.F.R. § 404.1520(a)(4)(i)-(v),

 evaluating the following, in sequence:

         (1) whether the claimant is currently [un]employed; (2) whether the claimant has
         a severe impairment; (3) whether the claimant's impairment meets or equals one
         of the impairments listed by the [Commissioner]; (4) whether the claimant can
         perform [his] past work; and (5) whether the claimant is capable of performing
         work in the national economy.

 Clifford v. Apfel, 227 F.3d 863, 868 (7th Cir. 2000) (citations omitted). "If a claimant satisfies

 steps one, two, and three, [he] will automatically be found disabled. If a claimant satisfies steps

 one and two, but not three, then [he] must satisfy step four. Once step four is satisfied, the



                                                    2
Case 1:19-cv-03136-MJD-RLY Document 14 Filed 06/19/20 Page 3 of 11 PageID #: 859




 burden shifts to the SSA to establish that the claimant is capable of performing work in the

 national economy." Knight v. Chater, 55 F.3d 309, 313 (7th Cir. 1995).

        After Step Three, but before Step Four, the ALJ must determine a claimant's residual

 functional capacity ("RFC") by evaluating "all limitations that arise from medically determinable

 impairments, even those that are not severe." Villano v. Astrue, 556 F.3d 558, 563 (7th Cir.

 2009). In doing so, the ALJ "may not dismiss a line of evidence contrary to the ruling." Id. The

 ALJ uses the RFC at Step Four to determine whether the claimant can perform his own past

 relevant work and if not, at Step Five to determine whether the claimant can perform other work.

 See 20 C.F.R. § 404.1520(a)(4)(iv), (v). The burden of proof is on the claimant for Steps One

 through Four; only at Step Five does the burden shift to the Commissioner. See Clifford, 227

 F.3d at 868.

        If the ALJ committed no legal error and substantial evidence exists to support the ALJ's

 decision, the Court must affirm the denial of benefits. Barnett, 381 F.3d at 668. When an ALJ's

 decision is not supported by substantial evidence, a remand for further proceedings is typically

 the appropriate remedy. Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 355 (7th Cir. 2005).

 An award of benefits "is appropriate only where all factual issues have been resolved and the

 record can yield but one supportable conclusion." Id. (citation omitted).

                                       II. BACKGROUND

        Claimant was 41 years of age at the time he alleged his disability began. [Dkt. 10-6 at 2.]

 He has completed high school and earned a technical degree in heating, ventilation, and air




                                                 3
Case 1:19-cv-03136-MJD-RLY Document 14 Filed 06/19/20 Page 4 of 11 PageID #: 860




 conditioning. [Dkt. 10-3 at 6-7.] He previously worked as a factory worker and was self-

 employed. [Dkt. 10-7 at 5.]2

         The ALJ followed the five-step sequential evaluation set forth by the Social Security

 Administration in 20 C.F.R. § 404.1520(a)(4) and ultimately concluded that Claimant was not

 disabled. [Dkt. 10-2 at 50.] Specifically, the ALJ found as follows:

     •   Claimant last met the insured status requirements of the Social Security Act on
         September 30, 2017 (his date last insured or "DLI"). 3 [Dkt. 10-2 at 40.]

     •   At Step One, Claimant had not engaged in substantial gainful activity 4 since March 19,
         2015, the alleged onset date. [Dkt. 10-2 at 40.]

     •   At Step Two, he had "the following severe impairments: congenital anomalies of the
         heart with aortic insufficiency; cervical degenerative disc disease with radiculitis;
         osteoarthritis with chronic pain; hearing loss; anxiety; and depression." [Dkt. 10-2 at 41
         (citation omitted).]

     •   At Step Three, he did not have an impairment or combination of impairments that met or
         medically equaled the severity of one of the listed impairments. [Dkt. 10-2 at 41.]

     •   After Step Three but before Step Four, Claimant had the RFC "to perform light work as
         defined in 20 CFR 404.1567(b) and 416.967(b) except he can lift and/or carry up to 20
         pounds occasionally and 10 pounds frequently; he can stand and/or walk for up to six
         hours and sit for up to six hours, each in an eight-hour workday with normal breaks; he
         can alternate positions for one to two minutes every 30 minutes; he can never climb
         ladders, ropes, or scaffolds, but can occasionally balance, stoop, kneel, crouch, crawl, and
         climb ramps or stairs; he can occasionally perform bilateral overhead reaching; he should
         avoid constant exposure to extreme cold, heat, wetness/humidity, vibration,
         environmental irritants/poorly ventilated areas; he should avoid all use of hazardous

 2
  The relevant evidence of record is amply set forth in the parties' briefs and need not be repeated
 here. Specific facts relevant to the Court's disposition of this case are discussed below.
 3
   Claimant must prove the onset of disability on or before his DLI to be eligible for DIB. See
 Shideler v. Astrue, 688 F.3d 308, 311 (7th Cir. 2012); see also 20 C.F.R. § 404.131.
 Recognizing that Claimant also had a claim for SSI, the ALJ considered the period at issue for
 the concurrent claims, beginning with Claimant's alleged onset date through the date of the
 decision. [Dkt. 10-2 at 38.]
 4
   Substantial gainful activity is defined as work activity that is both substantial (i.e., involves
 significant physical or mental activities) and gainful (i.e., work that is usually done for pay or
 profit, whether or not a profit is realized). 20 C.F.R. § 404.1572(a).
                                                   4
Case 1:19-cv-03136-MJD-RLY Document 14 Filed 06/19/20 Page 5 of 11 PageID #: 861




        moving machinery and exposure to unprotected heights; the work should not involve
        complex written or verbal communication; driving should not be required to perform a
        function of the job; he is able to understand, remember, and carry out simple work with
        simple tasks and simple instructions (i.e., unskilled); he can work in low stress settings
        that do not require intense social interaction; he can tolerate routine workplace changes;
        the noise level should not exceed Level 3 (moderate); there should not be any fast-paced
        production requirements, tandem tasks, or teamwork involved in the work; he can have
        occasional superficial interaction with the public; and he can have occasional interaction
        with co-workers and supervisors." [Dkt. 10-2 at 44.]

    •   At Step Four, relying on the testimony of the vocational expert ("VE") and considering
        Claimant's RFC, he was incapable of performing any of his past relevant work as an
        aluminum smelter and spot welder. [Dkt. 10-2 at 48]

    •   At Step Five, relying on the VE's testimony and considering Claimant's age, education,
        work history, and RFC, he was capable of making an adjustment to other work with jobs
        existing in significant numbers in the national economy in representative occupations
        such as a collator operator, router, and lab sample carrier. [Dkt. 10-2 at 49-50.]

                                         III. DISCUSSION

        Claimant makes three assignments of error, that the ALJ did not: (1) properly evaluate

 whether Claimant's congenital heart disease and cervical spine impairment met or equaled a

 listing, (2) include RFC limitations related to Claimant's carpal tunnel syndrome and cervical

 spine impairment, and (3) accommodate Claimant's moderate limitations of concentration,

 persistence, or pace in the RFC finding. The Court will address the issues as necessary to

 resolve the appeal, beginning with an issue that is dispositive.

 A. Right Hand Use

        Claimant contends that his combined carpal tunnel syndrome and cervical degenerative

 disc disease limited the functional use of his hand. [Dkt. 12 at 15.] He asserts that the ALJ erred

 in finding that his carpal tunnel syndrome was not a severe impairment at Step Two. [Dkt. 12 at

 16.] He also asserts that the ALJ impermissibly relied on the outdated assessment of the state

 agency reviewing consultant. [Dkt. 12 at 17.]




                                                  5
Case 1:19-cv-03136-MJD-RLY Document 14 Filed 06/19/20 Page 6 of 11 PageID #: 862




        The Seventh Circuit has held that "[a]n ALJ should not rely on an outdated assessment if

 later evidence containing new, significant medical diagnoses reasonably could have changed the

 reviewing physician’s opinion." Moreno v. Berryhill, 882 F.3d 722, 728 (7th Cir. 2018) as

 amended on reh'g (Apr. 13, 2018) (citing Stage v. Colvin, 812 F.3d 1121, 1125 (7th Cir. 2016)

 (remanding where a later diagnostic report "changed the picture so much that the ALJ erred by

 continuing to rely on an outdated assessment"); Goins v. Colvin, 764 F.3d 677, 680 (7th Cir.

 2014) (remanding after ALJ failed to submit new MRI to medical scrutiny)).

        The Court agrees that the ALJ erred by relying on the reviewing consultant's assessment.

 The most recent assessment by a reviewing consultant was completed on September 21, 2016.

 [Dkt. 10-4 at 26.] The consultant assessed that Claimant would be capable of a reduced range of

 light exertional work, including only occasional overhead reaching with the right upper

 extremity. [Dkt. 10-4 at 23-25.] Claimant is right hand dominant. [Dkt. 10-3 at 17.] On May

 31, 2016, an examination of Claimant's right hand had demonstrated a positive Tinel's sign in the

 median distribution consistent with carpal tunnel syndrome. [Dkt. 10-12 at 28.] An

 electromyography and nerve conduction study completed on June 30, 2016, indicated

 "[m]oderately severe right median neuropathy at the wrist (carpal tunnel syndrome)." [Dkt. 10-

 12 at 68-69.] On July 11, 2016, a repeat examination continued to show a positive Tinel's sign.

 [Dkt. 10-12 at 59-60.] The reviewing consultant noted the relevant findings but stated that

 Claimant's "[c]urrent hand issues may not met [sic] durational requirements[.]" [Dkt. 10-4 at

 26]; see 20 C.F.R. § 404.1509 (an impairment must last for a continuous period of twelve

 months).

        Claimant continued to have issues with the use of his dominant hand. On August 14,

 2017, he had a pain management evaluation because of alleged neck and right arm pain with



                                                 6
Case 1:19-cv-03136-MJD-RLY Document 14 Filed 06/19/20 Page 7 of 11 PageID #: 863




 numbness that sometimes extended into his fingertips. [Dkt. 10-14 at 26.] The examination

 showed intermittent fasciculations in the right hand with intact but slightly diminished strength

 in the right upper extremity. [Dkt. 10-14 at 27.] The treating physician's assessment included

 concern that there was underlying cervical neuritis/radiculitis and diagnostic imaging was

 ordered. [Dkt. 10-14 at 28.] An MRI taken on July 6, 2018, confirmed that Claimant's cervical

 spine had a congenital fusion at C3-4, foraminal stenosis on the right at C6-7, facet joint

 degeneration, narrowed disc space, and multilevel, equivocal alteration of the spinal cord signal.

 [Dkt. 10-15 at 3-4.]

        Despite the updated evidence establishing a newly-diagnosed potential etiology and the

 persistence of symptoms with ongoing treatment, the ALJ gave "significant weight" to the

 outdated consultants' assessments and "greater weight" to the most recent of those assessments.

 [Dkt. 10-2 at 46.] The ALJ included carpal tunnel syndrome in a list of impairments that were

 found to not be severe but did not explain the basis of that finding. [Dkt. 10-2 at 41.] As noted

 above, the ALJ found that the updated evidence concerning Claimant's cervical spine established

 a severe impairment. The ALJ gave lip service to the fact that the expert consultants had not

 reviewed the evidence submitted at the hearing level. [Dkt. 10-2 at 46.] The ALJ explained that

 "[c]onsidering the evidence in the light most favorable to the claimant, [she] assigned exertional,

 postural, manipulative, and environmental limitations in the residual functional capacity above,

 including limiting exposure to wetness and humidity, to account for the claimant's subjective

 complaints and the combined effect of his impairments." [Dkt. 10-2 at 46.] However, the ALJ's

 RFC finding differed from the assessment of the most recent review in terms of exertional and

 manipulative limitations only by including a sit/stand option and limiting overhead reaching with

 both arms rather than just the right. Neither change was relevant to the ongoing issues with the



                                                  7
Case 1:19-cv-03136-MJD-RLY Document 14 Filed 06/19/20 Page 8 of 11 PageID #: 864




 use of Claimant's right hand. The ALJ's written decision does not provide a relevant explanation

 as to why those issues had no effect on Claimant's RFC. More important to the Court's analysis,

 the updated evidence was not submitted to expert review. Accordingly, remand is necessary for

 further consideration of Claimant's RFC, particularly concerning the use of his right hand.

 B. Moderate Limitations of Concentration, Persistence, or Pace

       Claimant also contends that the ALJ's mental RFC finding and the corresponding

 description of those limitations given to the VE at Step Five did not fully account for Claimant's

 moderate limitations of concentration, persistence, or pace. [Dkt. 12 at 19.] The Court agrees.

        Regardless of the basis, a hypothetical posed to the VE "must fully set forth the

 claimant's impairments to the extent that they are supported by the medical evidence in the

 record." Herron v. Shalala, 19 F.3d 329, 337 (7th Cir. 1994); Indoranto v. Barnhart, 374 F.3d

 470, 473-74 (7th Cir. 2004). "Among the mental limitations that the VE must consider are

 deficiencies of concentration, persistence, or pace." Varga v. Colvin, 794 F.3d 809, 813 (7th Cir.

 2015) (citing Yurt v. Colvin, 758 F.3d 850, 857 (7th Cir. 2014); Stewart v. Astrue, 561 F.3d 679,

 684 (7th Cir. 2009)). "Although it is not necessary that the ALJ use the precise terminology of

 'concentration,' 'persistence,' or 'pace,' we will not assume that a VE is apprised of such

 limitations unless he or she has independently reviewed the medical record." 5 Id. at 814 (citing

 Yurt, 758 F.3d at 857).

        When assessing the "paragraph B" criteria, the ALJ found that Claimant had moderate

 limitations with concentration, persistence, or maintaining pace. [Dkt. 10-2 at 43.] The

 limitations identified in the "paragraph B" criteria are used to rate the severity of mental



 5
   There is no evidence that the VE relied on anything more than the limitations described to him
 during the hearing. The progressive hypothetical questions did not describe any limitations not
 included in the ALJ's RFC finding. [See Dkt. 10-3 at 33-38.]
                                                   8
Case 1:19-cv-03136-MJD-RLY Document 14 Filed 06/19/20 Page 9 of 11 PageID #: 865




 impairments at Steps Two and Three. 20 C.F.R. § 404.1520a(d)-(e). However, the RFC finding

 used at Steps Four and Five requires a more detailed assessment by itemizing various functions

 contained in the broad categories found in paragraph B of the listings. SSR 96-8p (S.S.A. July 2,

 1996), 1996 WL 374184, at *4. Claimant does not challenge the paragraph B findings; he

 challenges the sufficiency of the more detailed assessment.

        The ALJ gave "great weight" to the verbatim assessments of the reviewing psychological

 consultants. [Dkt. 10-2 at 47.] The most current assessment included that Claimant was

 moderately limited in his ability to: (1) maintain attention and concentration for extended

 periods, and (2) complete a normal workday and workweek without interruptions from

 psychologically based symptoms and to perform at a consistent pace without an unreasonable

 number and length of rest periods. [Dkt. 10-4 at 27.] However, the ALJ's RFC finding did not

 indicate that there was any limitation with those specific abilities. See Varga, 794 F.3d at 814

 (the RFC finding and resulting hypothetical to the VE must include the moderate limitations in

 concentration, persistence, or pace attributed to the claimant by the state agency consultant(s) in

 Section I of the Mental Residual Functional Capacity Assessment form).

        As noted above, the ALJ did limit Claimant to no fast-paced production requirements.

 The Seventh Circuit has "previously rejected similar formulations of a claimant's limitations

 because there is no basis to suggest that eliminating jobs with strict production quotas or a fast

 pace may serve as a proxy for including a moderate limitation on concentration, persistence, and

 pace." DeCamp v. Berryhill, 916 F.3d 671, 675-76 (7th Cir. 2019) (citing Moreno, 882 F.3d at

 730; O'Connor-Spinner v. Colvin, 832 F.3d 690, 698 (7th Cir. 2016)). The Seventh Circuit found

 in Varga that the ALJ's failure to define "fast paced production" was problematic. 794 F.3d at

 815. In Martin v. Saul, 950 F.3d 369, 374 (7th Cir. 2020) (citations omitted), the Seventh Circuit



                                                  9
Case 1:19-cv-03136-MJD-RLY Document 14 Filed 06/19/20 Page 10 of 11 PageID #: 866




  explained the "holding in Varga did not root itself in vagueness, though. To be sure, we noted

  that the phrase 'fast paced production' had more than one meaning. But we reversed because the

  ALJ failed to include the claimant's significant problems concentrating in the RFC

  determination." Similarly, here, the ALJ failed to address Claimant's significant problems with

  attention, concentration, and pace.

         Moreover, the Court finds an evidentiary basis in the record for the expert consultants'

  assessments identified above, such that the error was not harmless. The psychological

  consultative examiner observed that Claimant had "trouble manipulating information in working

  memory." [Dkt. 10-11 at 71.] "His thoughts were tangential and circumstantial." [Dkt. 10-11 at

  72.] "He had some trouble with focus and concentration. His thoughts were slow and labored

  during the cognitive tasks." [Dkt. 10-11 at 72.] Accordingly, further consideration of Claimant's

  mental RFC is also necessary on remand to assure that Claimant's full limitations are adequately

  conveyed to the VE.

  C. Other Arguments

         Having found that remand is necessary for the reasons detailed above, the Court declines

  to analyze Claimant's remaining arguments. The Court has reviewed Claimant's listing

  arguments and does not find that Claimant has demonstrated that the evidence met or equaled the

  specific requirements of the listings identified such that the Court would consider remanding

  with instructions to award benefits. Accordingly, the appropriate disposition is a remand for

  further consideration of the issues identified above. However, Claimant is free to develop any

  listing arguments on remand.




                                                 10
Case 1:19-cv-03136-MJD-RLY Document 14 Filed 06/19/20 Page 11 of 11 PageID #: 867




                                           IV. CONCLUSION

         For the reasons explained above, the Court REVERSES the ALJ's decision denying

  Claimant’s benefits and REMANDS this matter for further proceedings pursuant to 42 U.S.C.§

  405(g) (sentence 4) as detailed above.

         SO ORDERED.



         Dated: 19 JUN 2020




  Distribution:

  Service will be made electronically
  on all ECF-registered counsel of record
  via email generated by the Court's ECF system.




                                                 11
